Citation Nr: 1713134	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for systemic lupus erythematous (SLE). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1993 to January 2001, from June 2001 to October 2003, and from January 2004 to January 2008.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Denver, Colorado currently has jurisdiction over the Veteran's appeal.  

In January 2013 and October 2015, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1. The Veteran failed to report for a scheduled VA examination in June 2016 and offered no good cause for his absence. 

2. The Veteran does not have a current diagnosis of SLE.  


CONCLUSION OF LAW

The criteria for service connection for SLE have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist regarding the Veteran's claim for service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655.  The United States Court of Appeals for Veterans Claims (Court) also has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The October 2015 Board remand instructed the RO to provide the Veteran with notice as to the information and evidence required to substantiate a claim of service connection for SLE.  In May 2016 the RO sent the Veteran, "Section § 5103 Notice", satisfying the notice requirements with respect to the issue on appeal.    

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's available VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, on June 2, 2016, the RO requested the examinations necessary to determine the nature of any current SLE.  A letter was sent to the Veteran on June 3, 2016, notifying him that examinations had been scheduled and that he would be notified of the date, time and location of them.  He was asked to contact the medical facility on the appointment notice as soon as possible if he could not keep his appointment.  He was also notified that, when a claimant, without good cause, fails to report to an examination, the claim shall be rated on the evidence of record.  

A June 21, 2016 email from the VA Clinic alerted the RO that the Veteran failed to "RSVP" for the examinations scheduled on June 21, 2016, and all examinations had been cancelled.  There is no indication in the record that the notice of the examination was not received by the Veteran.  Neither the Veteran nor his representative has alleged a lack of notice with respect to the cancelled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions).  Additionally, a June 2016 supplemental statement of the case informed the Veteran that the RO had received notice that he had failed to report for the examination without good cause.  There is no indication that the Veteran did not receive the SSOC.

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason or explanation for his failure to report, the Board finds that he failed to report to the scheduled VA examinations without good cause.  VA regulations provide expressly that, when, as here, in an original compensation claim, a claimant fails to report for a scheduled medical examination without good cause, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b).  

B. Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (i) a present disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For certain chronic diseases, including SLE, a presumption of service connection arises if it is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran claims service connection for SLE with an onset date during service.  The Board finds that a preponderance of the evidence is against service connection as the Veteran does not have a current diagnosis of SLE.  

The Veteran's service treatment records (STRs) reflect that in June 2006 a lupus anticoagulant test was negative.  In July 2006, it was noted that there was a suspected diagnosis of lupus.

On January 2008 VA examination, it was noted that in January 2007, the Veteran had a blood test that was positive for SLE.  The examiner indicated that, to date, the Veteran's only signs and symptoms had been a rash with a butterfly pattern on his face with two episodes occurring in August and September 2007.  Specifically, the examiner noted that in the year since the 2007 evaluation and tests, there had been no signs or symptoms of SLE, no treatment, and no impact on daily activities or work.  In the diagnosis section of the report, the examiner referenced the 2007 "positive lupus blood test and suggestive history with rash," but noted that there was no firm diagnosis of, or treatment for, SLE.  

In his November 2008 notice of disagreement, the Veteran noted that he had several positive blood tests for SLE and had two episodes of a Mylar facial rash.  He also reported having plaques on the trunk area, that he indicated was a sign of lupus, and that he had Raynaud phenomenon, which is often a secondary symptom of lupus.

The Veteran had another VA examination in November 2010 and the examiner noted that the Veteran reported being treated as early as 2003 for Raynaud phenomenon and that he had some blood work completed with "an uncertain diagnosis of possible lupus."  The examiner's review of the Veteran's STRs revealed that in 2006 he was seen by a vascular surgeon and that he had a positive ANA at 1 to 80 that was speckled.  He also had a negative cryoglobulin titer, negative ANCA, normal chemistry profile, normal protein electrophoresis, a positive anti-RNP antibody with a borderline positive anticardiolipin antibody.  The examiner noted that otherwise he was negative for lupus anticoagulant and the rest of the hypercoagulability panel was negative.  The impression was that he had chronic Raynaud phenomenon with a positive ANA and positive anti-RNP.

In April 2011, the Veteran saw his primary care provider at the Denver VAMC and the provider noted a possible history of lupus, including the Veteran's intermittent skin rashes, but that he was evaluated and found negative for the disability.  In a May 2012 VA treatment record, the provider noted that the Veteran had been evaluated for lupus and had two positive test results and one negative test result.

Most recently, in April 2013, the Veteran had a VA examination to determine if he had SLE.  The Veteran reported that he had been able to perform all daily activities, had missed no work, and had no incapacitating episodes in the last twelve months.  Further, the examiner noted that the Veteran had no skin lesions or rashes and was generally in good physical health.  The examiner noted that he had reviewed the Veteran's claims file, including his VA treatment records.  The examiner opined, in pertinent part, as follows: 

It is less likely as not that the Veteran has had or currently has Systemic Lupus Erythematosus or any other autoimmune disorder.  Rationale:  The Veteran has not had any symptoms or clinical manifestations of Systemic Lupus Erythematosus apart from Raynaud's Phenomenon.  There have been no skin or oral cavity abnormality, pulmonary, renal, hematologic or immunologic manifestation of an autoimmune disorder or Systemic Lupus Erythematosus (SLE) at any time.  Raynaud's Phenomenon alone is insufficient to establish a diagnosis of Systemic Lupus Erythematosus in that most cases of Raynaud's Phenomenon is not secondary or associated with Systemic Lupus Erythematosus or other autoimmune disorder but a primary condition with an onset between ages 15-30 years which occurred in the Veteran's case.  The positive speckled ANA with a titer of 1:80 is a non-specific test and is not specific for Systemic Lupus Erythematosus.  In addition the ANA panel was negative on two occasions for Systemic Lupus Erythematosus.  The Veteran has none of the clinical nor immunological criteria to establish a diagnosis of Systemic Lupus Erythematosus.

Notably, the Board remanded the case in October 2015 to obtain an examination and opinion, noting that although the April 2013 VA examiner had reasoned that the Veteran did not experience any skin abnormalities, he did not acknowledge or comment on VA treatment records revealing evidence of skin lesions.  As explained above, VA scheduled the Veteran for the requested examination; however, he failed to report.  Hence, VA was not able to obtain relevant evidence from this examination or rectify any perceived inadequacy with the April 2013 VA examination. 

As a result, the Board finds that the April 2013 VA examination is the most probative evidence of record.  Although the examiner did not specifically comment on evidence that the Veteran had skin rashes, he indicated that he reviewed the claims file (which contained evidence of skin rashes), and concluded the evidence did not reflect any skin abnormality reflective of an autoimmune disorder or SLE.  He also commented on the Veteran's Raynaud phenomenon and pertinent test results in reaching his conclusion that the Veteran did not have SLE.  When read as a whole, the examination report reflects that the examiner considered the pertinent evidence and provided an adequate rationale to support his determinations.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that there is no reasons or bases requirement imposed on examiners and that a medical report must rest on the correct facts and reasoned medical judgment).

The Veteran is competent to report symptoms such as a rash.  The Board acknowledges that the Veteran's military occupational specialty was as a medic.  Thus, he may have more medical experience, training, and education than a lay person.  Nonetheless, he has not demonstrated, nor alleged, that he has the qualifications to provide an opinion on whether a person has SLE.  Thus, the Board places greater weight of probative value on the VA examiner's opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The most probative competent evidence reflects that the Veteran does not have SLE, and has not had SLE at any time during the pendency of his claim.  Although there is an indication in his STRs of a suspected diagnosis of lupus, the post-service evidence, including within one year of his discharge from service, has not reflected treatment for lupus or a confirmed diagnosis of the disability.  
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, there is no valid claim for service connection for SLE.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, entitlement to service connection for SLE is denied.


ORDER

Service connection for SLE is denied. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


